931 F.2d 54Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roxanne HILLIARD, Plaintiff-Appellant,v.TACO BELL, Gary Collie, Defendants-Appellees.
No. 91-3015.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 24, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-90-422)
Roxanne Hilliard, appellant pro se.
Donald Lester Creach, Hunton & Williams, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Roxanne Hilliard noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to show excusable neglect in requesting an extension of the appeal period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."    Browder v. Director, Dep't of Corrections, 434 U.S.257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  We find further that the district court did not abuse its discretion in refusing to extend the appeal period.    See Reinsurance Co. of America, Inc. v. Administratia Asigurarilor de Stat (Admin. of State Ins.), 808 F.2d 1249 (7th Cir.1987).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore grant appellees' motion and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.